TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00274-CV


                                          J. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee




               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-19-008196, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant J. M. filed her notice of appeal on June 14, 2021. The appellate

record was complete on July 29, 2021, making appellant’s brief due on August 18, 2021. On

August 18, 2021, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Lisa M. Mims to file appellant’s

brief no later than September 2, 2021. If the brief is not filed by that date, counsel may be

required to show cause why she should not be held in contempt of court.

               It is ordered on August 26, 2021.



Before Justices Goodwin, Baker, and Smith